DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 
Response to Amendment / Arguments
Regarding claims rejected under 35 USC 103:
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Preventing the Revealing of Online Passwords to Inappropriate Websites with LoginInspector,” hereinafter “Yue.”

Regarding claim 1, Yue discloses: A method, implemented by a connection device, the method comprising: 
receiving user authentication data for an access to a remote server verified as being a trustworthy remote server (e.g., bottom-left paragraph on page 68 of Yue), said received user authentication data comprising at least a password and at least a portion of a user's identifier; 
Refer to at least 3.2.3 of Yue with respect to LoginInspector intercepting a login form comprising a username and password pair (e.g., see at least 3.2.2 of Yue for obtaining username and password fields).
applying a function to said received user authentication data, a result of said applying comprising at least said portion of the user's identifier for the trustworthy remote server, either in clear or in encrypted form; 
Refer to at least 3.2.1 of Yue with respect to the HMAC function performed on the login pair and on the website domain name.
in the event of a match between said result of said applying and a result, registered in association with an identifier of the trustworthy remote server, of an applying of said function to user authentication data received during a previous access to said trustworthy remote server via said connection device, sending to the trustworthy remote server the user identifier corresponding to said received user authentication data and the password comprised in said received user authentication data; else 
Refer to at least 3.2.3 of Yue with respect to matching the computed HMAC values against stored values. For instance, see at least 3.1-3.2.1 of Yue concerning previously profiled values which are stored. 
in the event of a mismatch between said results, requesting on a user interface, to confirm or to invalidate user authentication data to be sent to the trustworthy remote server and proposing a user interface enabling to respond to said request.
Refer to at least Figure 5(b) and 3.2.4 of Yue with respect to presenting a warning that a previously stored site is being logged into with a mismatched credential. The user may choose to accept or ignore the warning. 

Regarding claim 2, Yue discloses: The method of claim 1, wherein said method further comprises, in the event of a mismatch between said results: receiving from said user interface a request to correct said received user authentication data and new user authentication data for an access to the trustworthy remote server, said new authentication data comprising at least a password; in the event of a match between a result of said function applied to said new authentication data and said registered result, said result of said function applied to said new authentication data comprising at least said portion of the user's identifier for the trustworthy remote server, either in clear or in encrypted form, sending a user identifier corresponding to said new user authentication data and the password comprised in said new user authentication data to the trustworthy remote server.
Refer to at least the second-to-last paragraph in 3.1 of Yue with respect to the user acknowledging the warning and allowing the user to type in a new username and password. 

Regarding claim 3, Yue discloses: The method of claim 1, wherein said method further comprises, in the event of a mismatch between said results: receiving from a user interface an indication of a desire to update user authentication data; registering the result of applying said function to said received user authentication data, in association with an identifier of the trustworthy remote server; said result of said function applied to said received user authentication data comprising at least said portion of the user's identifier for the trustworthy remote server, either in clear or in encrypted form; and sending a user identifier corresponding to said received user authentication data and the password comprised in said received user authentication data to the trustworthy remote server.
Refer to at least 3.2.4 and 3.2.6 of Yue with respect to the user choosing to ignore the warning and providing login information. LoginInspector determines if the login was successful and stores a new record if so. 

Regarding claim 4, it is rejected for substantially the same reasons as claims 1-3 above (i.e., the citations to Yue, specifically those concerning a new user account).

Regarding claim 5, it is rejected for substantially the same reasons as claim 1 above (e.g., 3.2.1 of Yue).

Regarding independent claim 6, it is substantially similar to independent claim 1 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations).

Regarding claims 7-10, they are substantially similar to claims 2-5 above, and are therefore likewise rejected.

Regarding claim 11, it is rejected for substantially the same reasons as claim 1 above (e.g., at least the abstract of Yue concerning browser implementation).

Regarding independent claim 12, it is substantially similar to independent claim 1 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations).

Regarding claims 14-16, they are rejected for substantially the same reasons as claims 2-4 above (i.e., warning messages such as those in Figure 5 of Yue).

Regarding claims 17-20, they are substantially similar to claims 2-5 above, and are therefore likewise rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432